In a habeas corpus proceeding for custody of relator’s minor child, the appeal is from a judgment of the Supreme Court, Nassau County, entered September 13, 1971, which dismissed the petition and adjudged that it is in the child’s best interests to remain in the home of respondent, the maternal grandfather. Judgment affirmed, without costs. It is the view of the court that the parties should endeavor to increase the visitation opportunities made available to petitioner and compatible with the best interests of the child. In the event that no agreement can be reached, a further application limited to the fixation of visitation rights should be made to Special Term for that purpose. Munder, Acting P. J., Martuseello, Latham, Shapiro and Christ, JJ., concur.